WARNER, C.J.,
concurring specially.
I agree that we are compelled to affirm this appeal from a final judgment for protection against domestic violence, as we cannot evaluate the merits of the contentions raised by the appellant without a transcript of the hearing in which the evidence was presented. The appellant complains that he did not know that the hearing would not be recorded or reported. He assumed that this was a criminal proceeding and that all such proceedings are recorded. A petition for an injunction against domestic violence, however, is a civil proceeding, see Florida Family Law Rule of Procedure 12.610, and as yet there is no requirement that such matters be transcribed at public expense. See Fla. R. Jud. Admin. 2.070(b). Therefore, the party must arrange in advance for the reporting and transcription of the proceedings.
It is indeed unfortunate that parties frequently are unaware of this requirement until after the fact. With so much litigation being conducted pro se, it seems to me that in the notice for the final hearing on the injunction the parties should be alerted that if they want the hearing reported it is up to them to arrange for the services of a court reporter to transcribe the proceedings. Without a record, a party’s ability to exercise their appellate rights is, in most cases, lost before the final judgment is ever entered.